DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A computer-implemented method for converting an input to vector form.”  It is unclear what the input is that is being converted to vector form.
Claim 10 recites “A computer-implemented method, comprising” a list of steps, however it is unclear what the steps are being applied to, i.e. an image, a graph obtained from an image, an aerial image.
Claims 2-9 and 11-13 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu S, Wan L, Li D, Qiu Z. RoadRouter: Multi-Task Learning of Road Network Extraction with Graph Representation. In 2020 2nd International Conference on Advances in Computer Technology, Information Science and Communications (CTISC) 2020 Mar 20 (pp. 148-160), hereinafter, “Zu”, and further in view of Batra, Anil, et al. "Improved road connectivity by joint learning of orientation and segmentation." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition. 2019, hereinafter, “Batra”.

As per claim 1, Zu discloses a computer-implemented method for converting an input to vector form (Zu, page 151, C. Orientation Learning, orientation learning encodes the unit directional vector of a given pixel towards its adjacent pixel in the same road segment guided by a per-pixel cross-entropy loss ... Because the road networks can be constructed as undirected closed graphs, we sort the point coordinates such that the unit directional vectors point from left to right and top to bottom. We calculate a unit directional vector between any two point pairs), comprising: 
performing a morphological-cleanup via an erosion operation (Zu, page 155, V. Graph Representation, A. Mask Skeletonization, We then refined the masks by using the opening and closing operations with a kernel size of 2 meters. The opening operation can remove the object areas which do not contain the structural elements. Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent, break the local constricting junctions, and remove the minuscule protruding regions. The closing operation can remove the small black holes within the contours. In contrast with the opening, the closing can connect the narrow gaps by padding them with small structural elements. We implemented the opening and closing operations successively to open the road prediction first, then fill out the narrow gaps caused by the probabilistic inferences … We used this structural element to calculate the opening of the mask. The opening operation consists of erosion and a dilation operation. At the core of the algorithm, we used a while loop to check if there was at least one pixel left. At each iteration, the image was eroded again, and the skeleton was refined); 
performing a skeletonization via a thinning operation of an output of the erosion operation (Zu, page 155, V. Graph Representation, A. Mask Skeletonization, the image skeletonization is also named binary image thinning. This algorithm transforms the predicted foreground regions into a compact representation of one-pixel width, namely a morphological skeleton); and
performing a smoothing via a crookedness removal (Zu, page 153, Section IV. Neural Architecture, the residual blocks can use the 3x3 convolution to smooth and refine the object boundary by producing the anti-alias effect; Zu, page 155, Section V. Graph Representation, A. Mask Skeletonization, we smoothed the masks with a Gaussian kernel of 2 meters (kernel size is 7) to eliminate the white noises. We then refined the masks by using the opening and closing operations with a kernel size of 2 meters. The opening operation can remove the object areas which do not contain the structural elements. Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent).
Zu does not explicitly disclose the following limitations as further recited however Batra discloses 
performing a vectorization via a conversion of an output of the thinning operation (Batra, page 10382, 5.1. Dataset, DeepGlobe, This dataset includes imagery from three different regions with pixel level annotations ... We compute the road line string ground-truths by skeletonizing the pixel level annotations and smoothing it using Ramer-Douglas-Peucker algorithm; Batra, pages 10379-10380, 3.1. Orientation Learning, each road line string as a directional vector between two consecutive points in 2D image plane (see Figure 3). The directional vector provides the orientation (tracing angle) of each road segment ... we encode and predict the unit vector pointing towards the next pixel in the same or the connected adjacent road segment ... We compute a unit directional vector |v(x, y)| ∈ [−1, 1] between two consecutive point pairs ... For each point pair (pi, pj) using (3), the pixels lying within the threshold width λorient along the perpendicular direction of lk, are assigned the same orientation value; for all other pixels non-road orientation angle ob is assigned).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zu to include the vector extraction as taught by Batra in order to ensure topologically correct and connected road masks (Batra, Abstract).

As per claim 2, Zu and Batra disclose the method of claim 1, further comprising: performing connectivity-graphing by adding a set of vectors to a connectivity graph (Zu, page 150, Introduction, model the road topology as the undirected closed graph to serve various practical applications ... road segments are straight vectors, that either intersect with other road segments at the junctions or form gradual turns extending and colliding with the image borders. These road segment vectors can be clustered to form a closed graph representation of road networks; Zu, page 154, IV. Neural Architecture, a connectivity refinement strategy to connect the road gaps introduced by segmentation).


Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu S, Wan L, Li D, Qiu Z. RoadRouter: Multi-Task Learning of Road Network Extraction with Graph Representation. In2020 2nd International Conference on Advances in Computer Technology, Information Science and Communications (CTISC) 2020 Mar 20 (pp. 148-160), hereinafter, “Zu”, in view of Batra, Anil, et al. "Improved road connectivity by joint learning of orientation and segmentation." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition. 2019, hereinafter, “Batra” as applied to claim 2 above, and further in view of Biagioni, James, and Jakob Eriksson. "Map inference in the face of noise and disparity." Proceedings of the 20th International Conference on Advances in Geographic Information Systems. 2012, hereinafter, “Biagioni”. 

As per claim 3, Zu and Batra disclose the method of claim 2, but do not explicitly disclose the following limitations as further recited however Biagioni discloses further comprising: clustering a plurality of endpoint nodes of the graph that have distances from each other that each satisfies a criterion (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections, we first sort all pairs of adjacent intersection nodes in order of increasing distance. We then consider collapsing each pair in order, replacing the pair’s two m, n-degree intersections with a single (up to) m + n − 2-degree intersection at their mean location ... This process effectively transforms the map into a topologically accurate representation of the underlying road network).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zu and Batra to include the node collapsing / clustering as taught by Biagioni in order to transform the map into an accurate representation of the underlying road network (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections).

As per claim 4, Zu, Batra and Biagioni disclose the method of claim 3, further comprising: joining objects that are not connected to each other and that have distances from each other that satisfy the criterion (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections, we first sort all pairs of adjacent intersection nodes in order of increasing distance. We then consider collapsing each pair in order, replacing the pair’s two m, n-degree intersections with a single (up to) m + n − 2-degree intersection at their mean location ... This process effectively transforms the map into a topologically accurate representation of the underlying road network).

As per claim 5, Zu, Batra and Biagioni disclose the method of claim 3, further comprising: performing gap jumping by detecting gaps at ends in the graph (Zu, page 154, IV. Neural Architecture, a connectivity refinement strategy to connect the road gaps introduced by segmentation; Zu, page 158, B. Evaluation of Orientation Learning, connectivity refinement mechanism to resolve the disconnected road gaps problem).

As per claim 6, Zu, Batra and Biagioni disclose the method of claim 5, further comprising: performing spur-removal by: detecting one or more spurs at a dead-end (Zu, page 155, A. Mask Skeletonization, Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent, break the local constricting junctions, and remove the minuscule protruding regions; Zu, page 155, B. Road Graph Extraction, As soon as we generated the road skeletons, we can convert those skeletons to the graphs ... undesirable node clusters around some junctions, whereas roads typically intersect at one junction in practice. For this reason, we removed those extra nodes for better graph representation … we removed the repetitive line segments from the graphs to ensure that there existed no duplicated edges between any two nodes on the graphs. Finally, we added key nodes of direction change to preserve the detailed trajectories of the road networks); and 
removing the one or more spurs having a length that satisfies a criterion (Zu, page 155, A. Mask Skeletonization, Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent, break the local constricting junctions, and remove the minuscule protruding regions … removing all redundant pixels).

As per claim 7, Zu, Batra and Biagioni disclose the method of claim 6, further comprising: merging a pair of lines that come in contact at their endpoints, the pair of lines being at tile boundaries or at a location of the spur-removal (Zu, page 154, IV. Neural Architecture, a connectivity refinement strategy to connect the road gaps introduced by segmentation; Zu, page 155, A. Mask Skeletonization, Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent, break the local constricting junctions, and remove the minuscule protruding regions; Zu, page 155, B. Road Graph Extraction, As soon as we generated the road skeletons, we can convert those skeletons to the graphs ... undesirable node clusters around some junctions, whereas roads typically intersect at one junction in practice. For this reason, we removed those extra nodes for better graph representation … we removed the repetitive line segments from the graphs to ensure that there existed no duplicated edges between any two nodes on the graphs. Finally, we added key nodes of direction change to preserve the detailed trajectories of the road networks).

As per claim 8, Zu, Batra and Biagioni discloses the method of claim 6, further comprising: performing intersection-repair by: repairing one or more four-way intersections by collapsing detected instances of two three-way intersections (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections, in the intersection, is illustrated in Fig. 6(a). Here, a single four-way intersection is represented as two adjacent three-way intersections. To address this common problem, we first sort all pairs of adjacent intersection nodes in order of increasing distance. We then consider collapsing each pair in order, replacing the pair’s two m, n-degree intersections with a single (up to) m + n − 2-degree intersection at their mean location. If this refinement does not reduce the total number of well-matched traces, it is made permanent. Fig. 6(b) shows the result after collapsing. This process effectively transforms the map into a topologically accurate representation of the underlying road network); and/or 
repairing one or more three-way intersections by utilizing the connectivity graph to find distorted intersections and by ignoring an area near the distorted intersection (Biagioni, page 85, 7.1.3 Update, Where bi-directional segments exist, this leads an hourglass-shaped intersection geometry, see Fig. 7(a). To produce a correct intersection geometry, we need to estimate each segment transition separately; Biagioni, page 85, 7.2 Estimating Transition Trajectories, As a naïve solution, simply replacing the intersection node with direct edges between segments produces a significantly improved map; the hour-glass shape is removed, while the topology is preserved ... Fig. 7(b) shows the final result, after adding turn-lanes).

As per claim 9, Zu, Batra and Biagioni disclose the method of claim 8, further comprising: performing vertex-reduction by processing lines to reduce a vertex count (Zu, page 155, C. Ramer-Douglas-Peucker Algorithm, Since the graph representations of the road networks are composed of numerous road segments, the point redundancy along the lines incurs additional computational overhead. Since our ultimate purpose is to preserve the overall trajectory of the road networks, we can use the Ramer-Douglas-Peucker algorithm to approximate the graphs by finding a similar curve with fewer points to reduce the computational complexity substantially).


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu S, Wan L, Li D, Qiu Z. RoadRouter: Multi-Task Learning of Road Network Extraction with Graph Representation. In2020 2nd International Conference on Advances in Computer Technology, Information Science and Communications (CTISC) 2020 Mar 20 (pp. 148-160), hereinafter, “Zu”, and further in view of Biagioni, James, and Jakob Eriksson. "Map inference in the face of noise and disparity." Proceedings of the 20th International Conference on Advances in Geographic Information Systems. 2012, hereinafter, “Biagioni”.

As per claim 10, Zu discloses a computer-implemented method, comprising: 
performing connectivity-graphing by adding one or more vectors to a connectivity graph (Zu, page 150, Introduction, model the road topology as the undirected closed graph to serve various practical applications ... road segments are straight vectors, that either intersect with other road segments at the junctions or form gradual turns extending and colliding with the image borders. These road segment vectors can be clustered to form a closed graph representation of road networks; Zu, page 154, IV. Neural Architecture, a connectivity refinement strategy to connect the road gaps introduced by segmentation); 
performing gap jumping with respect to ends of the graph (Zu, page 154, IV. Neural Architecture, a connectivity refinement strategy to connect the road gaps introduced by segmentation; Zu, page 158, B. Evaluation of Orientation Learning, connectivity refinement mechanism to resolve the disconnected road gaps problem); 
performing spur-removal by removing one or more spurs based on a length thereof (Zu, page 155, A. Mask Skeletonization, Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent, break the local constricting junctions, and remove the minuscule protruding regions … removing all redundant pixels); and 
performing vertex-reduction to reduce a vertex count (Zu, page 155, C. Ramer-Douglas-Peucker Algorithm, Since the graph representations of the road networks are composed of numerous road segments, the point redundancy along the lines incurs additional computational overhead. Since our ultimate purpose is to preserve the overall trajectory of the road networks, we can use the Ramer-Douglas-Peucker algorithm to approximate the graphs by finding a similar curve with fewer points to reduce the computational complexity substantially).
Zu does not explicitly disclose the following limitations as further recited however Biagioni discloses 
clustering a plurality of endpoint nodes of the graph based on one or more criteria (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections, we first sort all pairs of adjacent intersection nodes in order of increasing distance. We then consider collapsing each pair in order, replacing the pair’s two m, n-degree intersections with a single (up to) m + n − 2-degree intersection at their mean location ... This process effectively transforms the map into a topologically accurate representation of the underlying road network); and
performing intersection-repair by repairing a four-way and/or three-way intersection (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections, in the intersection, is illustrated in Fig. 6(a). Here, a single four-way intersection is represented as two adjacent three-way intersections. To address this common problem, we first sort all pairs of adjacent intersection nodes in order of increasing distance. We then consider collapsing each pair in order, replacing the pair’s two m, n-degree intersections with a single (up to) m + n − 2-degree intersection at their mean location. If this refinement does not reduce the total number of well-matched traces, it is made permanent. Fig. 6(b) shows the result after collapsing. This process effectively transforms the map into a topologically accurate representation of the underlying road network).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zu to include the node collapsing / clustering as taught by Biagioni in order to transform the map into an accurate representation of the underlying road network (Biagioni, page 83, 6.2 Collapsing Nodes into Intersections).

As per claim 11, Zu and Biagioni disclose the method of claim 10, further comprising: performing morphological-cleanup via an erosion operation that removes noise and artifacts at a pixel level (Zu, page 155, V. Graph Representation, A. Mask Skeletonization, We then refined the masks by using the opening and closing operations with a kernel size of 2 meters. The opening operation can remove the object areas which do not contain the structural elements. Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent, break the local constricting junctions, and remove the minuscule protruding regions. The closing operation can remove the small black holes within the contours. In contrast with the opening, the closing can connect the narrow gaps by padding them with small structural elements. We implemented the opening and closing operations successively to open the road prediction first, then fill out the narrow gaps caused by the probabilistic inferences … We used this structural element to calculate the opening of the mask. The opening operation consists of erosion and a dilation operation. At the core of the algorithm, we used a while loop to check if there was at least one pixel left. At each iteration, the image was eroded again, and the skeleton was refined).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu S, Wan L, Li D, Qiu Z. RoadRouter: Multi-Task Learning of Road Network Extraction with Graph Representation. In2020 2nd International Conference on Advances in Computer Technology, Information Science and Communications (CTISC) 2020 Mar 20 (pp. 148-160), hereinafter, “Zu”, in view of Biagioni, James, and Jakob Eriksson. "Map inference in the face of noise and disparity." Proceedings of the 20th International Conference on Advances in Geographic Information Systems. 2012, hereinafter, “Biagioni” as applied to claim 11 above, and further in view of Batra, Anil, et al. "Improved road connectivity by joint learning of orientation and segmentation." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition. 2019, hereinafter, “Batra”.

As per claim 12, Zu and Biagioni disclose the method of claim 11, further comprising: performing skeletonization via a thinning operation of an output of the erosion operation (Zu, page 155, V. Graph Representation, A. Mask Skeletonization, We then refined the masks by using the opening and closing operations with a kernel size of 2 meters. The opening operation can remove the object areas which do not contain the structural elements … The image skeletonization is also named binary image thinning … We used this structural element to calculate the opening of the mask. The opening operation consists of erosion and a dilation operation. At the core of the algorithm, we used a while loop to check if there was at least one pixel left. At each iteration, the image was eroded again, and the skeleton was refined), but do not explicitly disclose the following limitations as further recited however Batra discloses 
wherein the thinned output is converted to vector form by: 
traversing a skeleton map to find one or more neighboring pixels, which represent one or more objects of a same type, within a predetermined pixel distance (Batra, page 10382, 5.1. Dataset, DeepGlobe, This dataset includes imagery from three different regions with pixel level annotations ... We compute the road line string ground-truths by skeletonizing the pixel level annotations and smoothing it using Ramer-Douglas-Peucker algorithm; Batra, pages 10379-10380, 3.1. Orientation Learning, each road line string as a directional vector between two consecutive points in 2D image plane (see Figure 3). The directional vector provides the orientation (tracing angle) of each road segment ... we encode and predict the unit vector pointing towards the next pixel in the same or the connected adjacent road segment ... We compute a unit directional vector |v(x, y)| ∈ [−1, 1] between two consecutive point pairs ... For each point pair (pi, pj) using (3), the pixels lying within the threshold width λorient along the perpendicular direction of lk, are assigned the same orientation value; for all other pixels non-road orientation angle ob is assigned); 
extracting a vector in a direction of each of the one or more found pixels (Batra, pages 10379-10380, 3.1. Orientation Learning, each road line string as a directional vector between two consecutive points in 2D image plane (see Figure 3)); and 
combining the one or more extracted vectors (Batra, pages 10379-10380, 3.1. Orientation Learning, we encode and predict the unit vector pointing towards the next pixel in the same or the connected adjacent road segment ... We compute a unit directional vector).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zu and Biagioni to include the vector extraction as taught by Batra in order to ensure topologically correct and connected road masks (Batra, Abstract).

As per claim 13, Zu, Biagioni and Batra disclose the method of claim 12, further comprising: performing vectorization via a conversion of an output of the thinning operation (Batra, page 10382, 5.1. Dataset, DeepGlobe, This dataset includes imagery from three different regions with pixel level annotations ... We compute the road line string ground-truths by skeletonizing the pixel level annotations and smoothing it using Ramer-Douglas-Peucker algorithm; Batra, pages 10379-10380, 3.1. Orientation Learning, each road line string as a directional vector between two consecutive points in 2D image plane (see Figure 3). The directional vector provides the orientation (tracing angle) of each road segment ... we encode and predict the unit vector pointing towards the next pixel in the same or the connected adjacent road segment ... We compute a unit directional vector |v(x, y)| ∈ [−1, 1] between two consecutive point pairs ... For each point pair (pi, pj) using (3), the pixels lying within the threshold width λorient along the perpendicular direction of lk, are assigned the same orientation value; for all other pixels non-road orientation angle ob is assigned).


Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainbow, U.S. Publication No. 2021/0027055, hereinafter, “Rainbow”, and further in view of Zu S, Wan L, Li D, Qiu Z. RoadRouter: Multi-Task Learning of Road Network Extraction with Graph Representation. In2020 2nd International Conference on Advances in Computer Technology, Information Science and Communications (CTISC) 2020 Mar 20 (pp. 148-160), hereinafter, “Zu”.

As per claim 14, Rainbow discloses a computer-implemented method, comprising: 
generating a pixel map (Rainbow, ¶0006, the optimised machine learning model creates heat maps from the target imagery corresponding to each class of feature, wherein the intensity of each pixel indicates whether a certain type of feature is present. The resulting heat maps are then processed to transform each pixel, specifically those identifying a topographic feature, into a geospatial vector); 
converting the pixel map into a plurality of vectors via vectorization operations (Rainbow, ¶0006, the optimised machine learning model creates heat maps from the target imagery corresponding to each class of feature, wherein the intensity of each pixel indicates whether a certain type of feature is present. The resulting heat maps are then processed to transform each pixel, specifically those identifying a topographic feature, into a geospatial vector; Rainbow, ¶0042, automatically extracting vector information, specifically the vertices of features, from raster information obtained from satellite or aerial image; Rainbow, ¶0063);
storing the vectors such that a software application is operable to edit an object represented by at least one of the vectors (Rainbow, ¶0045, The vector masks may be created using any suitable software that enables the creation of a shapefile containing the location and shape of the feature via the vertices of said feature; Rainbow, ¶0065, the vector output from step 1.16 undergoes a method of post-processing to confirm the feature extraction and detect any uncertain regions; Rainbow, ¶0067, evidence that a feature is present, but that the geometry is uncertain and requires manual editing. A shapefile containing the geospatial vector data for the less confident outputs from the heat map may be created to indicate regions where the above method detected evidence of a building, but was not confident of the geometry. An example of an unconfident region that requires manual editing is provided by FIG. 14).
Rainbow further discloses (Rainbow, ¶0062, road regions are dilated along their principle axes to give a greater chance of dissolving into other parts of the same road), but does not explicitly disclose the following limitations as further recited however Zu discloses 
converting the pixel map into vectors via morphological cleanup and skeletonization (Zu, page 155, V. Graph Representation, A. Mask Skeletonization, We then refined the masks by using the opening and closing operations with a kernel size of 2 meters. The opening operation can remove the object areas which do not contain the structural elements. Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent, break the local constricting junctions, and remove the minuscule protruding regions. The closing operation can remove the small black holes within the contours. In contrast with the opening, the closing can connect the narrow gaps by padding them with small structural elements. We implemented the opening and closing operations successively to open the road prediction first, then fill out the narrow gaps caused by the probabilistic inferences … We used this structural element to calculate the opening of the mask. The opening operation consists of erosion and a dilation operation. At the core of the algorithm, we used a while loop to check if there was at least one pixel left. At each iteration, the image was eroded again, and the skeleton was refined; Zu, page 155, V. Graph Representation, A. Mask Skeletonization, the image skeletonization is also named binary image thinning. This algorithm transforms the predicted foreground regions into a compact representation of one-pixel width, namely a morphological skeleton).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Rainbow to include the morphological algorithm as taught by Zu in order to eliminate noise in the image while connecting gaps in the structures depicted in the image (Zu, page 155, V. Graph Representation).

As per claim 15, Rainbow and Zu disclose the method of claim 14, further comprising: determining whether each pixel of the map belongs to another object of a same type as the object (Rainbow, ¶0010, a bespoke machine learning system can be generated that is able to accurately identify the target topographic features in the given geographic area; Rainbow, ¶0014-0015, From this vector mask, single band raster labels having integer-valued pixels can be easily produced ... The at least a first type may be at least one of: a building, and a road; Rainbow, ¶0016, automatically identify topographic features of at least a first type from the target image data corresponding the geographic area of interest).

As per claim 16, Rainbow and Zu disclose the method of claim 15, wherein the generation comprises outputting a plurality of pixels associated with one or more intermediate values that do not satisfy a criterion for indicating whether each of the plurality of pixels belongs to the other object of the same type as the object (Rainbow, ¶0007, each of the plurality of pixels has a value associated therewith such that pixels corresponding to the one or more topographic features of the first type have an integer value; Rainbow, ¶0009, the pixels containing a specific type of topographic feature that is to be extracted are given an integer value. Pixels not containing that type of feature may be given a zero value or some other integer value. For example, pixels containing roads may have a value of 1, pixels containing buildings may have a value of 2, whilst all other pixels have a zero value; Rainbow, ¶0055, single-band raster labels having zero-valued pixels are produced for every equivalent pixel in the aerial image 100 where no class of feature is present, whilst single-band raster labels having integer-valued pixels are produced for every region associated with a distinct class of vector polygon).

As per claim 17, Rainbow and Zu disclose the method of claim 16, further comprising: adjusting a value of each pixel associated with one of the one or more intermediate values such that the each pixel is determined to belong to the other object of the same type as the object or determined not to belong to the other object of the same type as the object (Rainbow, ¶0007, each of the plurality of pixels has a value associated therewith such that pixels corresponding to the one or more topographic features of the first type have an integer value; Rainbow, ¶0009, the pixels containing a specific type of topographic feature that is to be extracted are given an integer value. Pixels not containing that type of feature may be given a zero value or some other integer value. For example, pixels containing roads may have a value of 1, pixels containing buildings may have a value of 2, whilst all other pixels have a zero value; Rainbow, ¶0055, single-band raster labels having zero-valued pixels are produced for every equivalent pixel in the aerial image 100 where no class of feature is present, whilst single-band raster labels having integer-valued pixels are produced for every region associated with a distinct class of vector polygon).

As per claim 18, Rainbow and Zu disclose the method of claim 14, further comprising: transforming the vectors from a pixel-space to a coordinate system (Rainbow, ¶0053, The geographic coordinate system is maintained for each tile; Rainbow, ¶0064, the geographic position information embedded within the associated image, for example, the geographic coordinate measured by the aircraft or satellite at the time the original image was captured, and uses it to geolocate a rasterized version of the heat map. All that is required for this process is the geotransform metadata, detailing the coordinate reference system, the coordinates of the top left pixel, and the ground sampling distance of each subsequent pixel. In this respect, the accuracy of the geographic position measured by the aircraft or satellite may be authenticated using known ground control points located within the geographic area being imaged. The georeferenced raster image for each class, for example, buildings, roads and the like, is then converted into a geospatial vector by creating a vertex at every corner boundary between a class pixel and a background pixel. As an example, FIG. 10 shows a raster image 1000 of a geographic area overlaid with the geospatial vectors 1002; Rainbow, ¶0065, the vector output from step 1.16 undergoes a method of post-processing to confirm the feature extraction and detect any uncertain regions).


Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainbow, U.S. Publication No. 2021/0027055, hereinafter, “Rainbow”, in view of Zu S, Wan L, Li D, Qiu Z. RoadRouter: Multi-Task Learning of Road Network Extraction with Graph Representation. In2020 2nd International Conference on Advances in Computer Technology, Information Science and Communications (CTISC) 2020 Mar 20 (pp. 148-160), hereinafter, “Zu” as applied to claim 14 above, and further in view of Batra, Anil, et al. "Improved road connectivity by joint learning of orientation and segmentation." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition. 2019, hereinafter, “Batra”.

As per claim 19, Rainbow and Zu disclose the method of claim 14, wherein the pixel map is generated via a machine-learning model (Rainbow, ¶0006, a computer-implemented method and system for identifying topographic features that optimises and subsequently implements a machine learning model to automatically classify and extract topographic features from a set of target imagery ...  creating a bespoke deep network that performs well on the target geographic region; Rainbow, ¶0058, It will be appreciated that any suitable machine learning model may be used, for example, a deep neural network or the like), but do not explicitly disclose the following limitation as further recited however Batra discloses 
implements a convolutional neural network (CNN) (Batra, page 10378, Introduction, In this paper, we propose to learn a road orientations jointly with per-pixel road segmentation in multi-branch CNN model).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the CNN of Batra for the deep neural network as taught by Rainbow and Zu as a well-known alternative machine learning model.

As per claim 20, Rainbow and Zu disclose the method of claim 14, wherein the conversion comprises performing a smoothing operation by removing a crookedness of a combination (Zu, page 153, Section IV. Neural Architecture, the residual blocks can use the 3x3 convolution to smooth and refine the object boundary by producing the anti-alias effect; Zu, page 155, Section V. Graph Representation, A. Mask Skeletonization, we smoothed the masks with a Gaussian kernel of 2 meters (kernel size is 7) to eliminate the white noises. We then refined the masks by using the opening and closing operations with a kernel size of 2 meters. The opening operation can remove the object areas which do not contain the structural elements. Asides from smoothing the road contours in the masks, the opening operation can induce the turning points to be more consistent) but do not explicitly disclose the following limitations as further recited however Batra discloses 
a smoothing operation of one or more vectors extracted in a direction of each of one or more neighboring pixels (Batra, page 10382, 5.1. Dataset, DeepGlobe, This dataset includes imagery from three different regions with pixel level annotations ... We compute the road line string ground-truths by skeletonizing the pixel level annotations and smoothing it using Ramer-Douglas-Peucker algorithm; Batra, pages 10379-10380, 3.1. Orientation Learning, each road line string as a directional vector between two consecutive points in 2D image plane (see Figure 3). The directional vector provides the orientation (tracing angle) of each road segment ... we encode and predict the unit vector pointing towards the next pixel in the same or the connected adjacent road segment ... We compute a unit directional vector |v(x, y)| ∈ [−1, 1] between two consecutive point pairs ... For each point pair (pi, pj) using (3), the pixels lying within the threshold width λorient along the perpendicular direction of lk, are assigned the same orientation value; for all other pixels non-road orientation angle ob is assigned).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Rainbow and Zu to include the vector extraction as taught by Batra in order to ensure topologically correct and connected road masks (Batra, Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/864,756 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-18 and 20 of the current application are anticipated by claims 1-13 of Application 16/864,756 as follows:
Current Application No. 16/885,449
Reference Application No. 16/864,756
14. A computer-implemented method, comprising: generating a pixel map; converting the pixel map into a plurality of vectors via morphological-cleanup, skeletonization, and vectorization operations; and storing the vectors such that a software application is operable to edit an object represented by at least one of the vectors.
1. A computer-implemented method, comprising: generating, via a machine learner, a pixel map; converting the pixel map into a plurality of first vectors; and storing, in a file type, the first vectors such that a software application is operable to edit a first object represented by at least one of the first vectors.
2. The method of claim 1, wherein the conversion comprises a raster phase, which includes converting the pixel map into skeleton vectors by: performing morphological-cleanup, which comprises performing erosion to remove noise and artifacts at a pixel level; and performing skeletonization, which comprises thinning the pixel map to a thickness of one pixel.
3. The method of claim 2, further comprising: performing vectorization, which comprises converting the thinned pixel map to vector form by: traversing a skeleton map to find one or more neighboring pixels, which represent one or more second objects of a same type as the first object, within a predetermined pixel distance; extracting a vector in a direction of each of the one or more found pixels; and combining the one or more extracted vectors.
15. The method of claim 14, further comprising: determining whether each pixel of the map belongs to another object of a same type as the object.
10. The method of claim 1, further comprising: determining whether each pixel of the map belongs to an object of a same type as the first object.
16. The method of claim 15, wherein the generation comprises outputting a plurality of pixels associated with one or more intermediate values that do not satisfy a criterion for indicating whether each of the plurality of pixels belongs to the other object of the same type as the object.
11. The method of claim 4, wherein the generation comprises outputting a plurality of pixels associated with one or more intermediate values that do not satisfy a criterion for indicating whether each of the plurality of pixels belongs to the object of the same type as the first object.
17. The method of claim 16, further comprising: adjusting a value of each pixel associated with one of the one or more intermediate values such that the each pixel is determined to belong to the other object of the same type as the object or determined not to belong to the other object of the same type as the object.
12. The method of claim 5, further comprising: adjusting a value of each pixel associated with one of the one or more intermediate values such that the each pixel is determined to belong to the object of the same type as the first object or determined not to belong to the object of the same type as the first object.
18. The method of claim 14, further comprising: transforming the vectors from a pixel-space to a coordinate system.
13. The method of claim 1, further comprising: transforming the first vectors from a pixel-space to a coordinate system, wherein the transformed vectors are stored.
20. The method of claim 14, wherein the conversion comprises performing a smoothing operation by removing a crookedness of a combination of one or more vectors extracted in a direction of each of one or more neighboring pixels.
4. The method of claim 3, further comprising: performing smoothing, which comprises removing a crookedness of the combination.
1. A computer-implemented method for converting an input to vector form, comprising: performing a morphological-cleanup via an erosion operation; performing a skeletonization via a thinning operation of an output of the erosion operation; performing a vectorization via a conversion of an output of the thinning operation; and performing a smoothing via a crookedness removal.
2. The method of claim 1, wherein the conversion comprises a raster phase, which includes converting the pixel map into skeleton vectors by: performing morphological-cleanup, which comprises performing erosion to remove noise and artifacts at a pixel level; and performing skeletonization, which comprises thinning the pixel map to a thickness of one pixel.
3. The method of claim 2, further comprising: performing vectorization, which comprises converting the thinned pixel map to vector form by: traversing a skeleton map to find one or more neighboring pixels, which represent one or more second objects of a same type as the first object, within a predetermined pixel distance; extracting a vector in a direction of each of the one or more found pixels; and combining the one or more extracted vectors.
4. The method of claim 3, further comprising: performing smoothing, which comprises removing a crookedness of the combination
10. A computer-implemented method, comprising: performing connectivity-graphing by adding one or more vectors to a connectivity graph; clustering a plurality of endpoint nodes of the graph based on one or more criteria; performing gap jumping with respect to ends of the graph; performing spur-removal by removing one or more spurs based on a length thereof; performing intersection-repair by repairing a four-way and/or three-way intersection; and performing vertex-reduction to reduce a vertex count.
5. The method of claim 2, wherein the conversion further comprises a vector phase, which includes improving quality and shape of second vectors of the pixel map and removing artifacts by: performing connectivity-graphing, which includes adding the second vectors to a connectivity graph; and performing gap-jumping, which includes detecting gaps at dead-ends in the connectivity graph.
6. The method of claim 1, further comprising: performing cluster-collapsing by: clustering a plurality of nodes that have distances from each other that each satisfies a criterion; and joining objects that are not connected to each other and that have distances from each other that each satisfies another criterion.
7. The method of claim 1, further comprising: performing spur-removal, which includes: detecting one or more spurs at a dead-end of a line; and removing the one or more spurs, which are shorter than a threshold length.
8. The method of claim 5, further comprising: performing intersection-repair, which includes: repairing one or more four-way intersections by collapsing detected instances of two three-way intersections; and repairing one or more three-way intersections, including when one object intersects but does not pass through another object of the same type, by utilizing the connectivity graph to find distorted intersections and by ignoring an area near the distorted intersection such that: two lines are colinear; and the one or more repaired intersections is placed where a colinear pair and third objects meet.
9. The method of claim 8, further comprising: performing vertex reduction, which includes processing the lines to reduce vertex count.


Claims 2-6, 8 and 9 of the current application correspond to claims 5, 6, 6, 5, 7, 8 and 9, respectively of Application No. 16/864,756.
Claims 11-13 of the current application correspond to claims 2 and 3 of Application No. 16/864,756.
The table above shows that, although the corresponding claims are not identical, claims 1-6, 8-18 and 20 of the current application are not patentably distinct from the reference claim(s) because the claims of the current application are anticipated by the reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668